United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 2, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60659
                          Summary Calendar



DRITAN DANAJ; MIRELA BOGDANAJ,

                                    Petitioners,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                    Respondent.


                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 614 175
                        --------------------

Before KING, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     Dritan Danaj and his wife Mirela Bogdanaj, who are natives

and citizens of Albania, petition for review of the order of

the Board of Immigration Appeals (“BIA”) dismissing their appeal

of the immigration judge’s (“IJ”) decision denying their

applications for asylum, withholding of removal, and relief under

the Convention Against Torture (“CAT”).      The petitioners’ brief

presents arguments solely in terms of Danaj; we consider

Bogdanaj’s contentions to be subsumed within Danaj’s contentions.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60659
                                -2-

     Danaj argues that the IJ erroneously determined that he

suffered no past persecution when, in 1996, he was arrested,

detained for two hours, and beaten on account of his political

opinion.   His contention that the IJ, in its order, failed to

acknowledge the beating is belied by the record.   Further, the

1996 incident suffered by Danaj did not rise to the level of

persecution.   See e.g., Abdel-Masieh v. INS, 73 F.3d 579, 584

(5th Cir. 1996); Ozdemir v. INS, 46 F.3d 6, 7 (5th Cir. 1994);

Fleurinor v. INS, 585 F.2d 129, 132 (5th Cir. 1978).

     Danaj also challenges the determination that he did not

establish a well-grounded fear of future persecution.   However,

in light of the large minority of democratic seats in the

Albanian parliament, the fact that the democratic party has

access to the press, the fact that Danaj was able to live in and

near Tirana, Albania, without major problems, and the fact that

Danaj’s relatives have remained in their village without major

problems, Danaj’s conclusional assertion that he will face

persecution if he is returned to Albania fails to make the

showing necessary to entitle him to relief.   See 8 C.F.R.

§ 208.16(b)(2).

     We uphold the BIA’s determination that Danaj failed to carry

his burden of establishing his eligibility for asylum as it is

supported by substantial evidence.   See Lopez-Gomez v. Ashcroft,

263 F.3d 442, 444 (5th Cir. 2001).   Because Danaj does not

specifically the challenge the denial of relief insofar as he
                            No. 04-60659
                                 -3-

sought withholding of removal or relief under the CAT, such

claims are deemed abandoned.   See Rodriguez v. INS, 9 F.3d 408,

414 n.15 (5th Cir. 1993).

     The petition for review is DENIED.